DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, 33-34, and 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (2020/0022125).
Regarding claims 1 and 33, Li discloses a base station and a data transmission method, which is applied to a base station and comprises: configuring a plurality of grant-free transmission resource configurations for a User Equipment (UE) (see an uplink transmission time-frequency resource is divided into a plurality of time-frequency resource blocks, and corresponding configuration information is configured for each time-frequency resource block in paragraph 0009); and transmitting the plurality of grant-free transmission resource configurations to the UE, to enable the UE to select one grant-free transmission resource configuration from the plurality of grant-free transmission resource configurations to perform uplink data transmission (see The uplink transmission time-frequency resource herein is a time-frequency resource that is 
Regarding claims 2 and 36, Li discloses wherein there is one or more different configuration parameters for different grant-free transmission resource configurations in the plurality of grant-free transmission resource configurations (see the time-frequency resource block parameter in paragraph 0021). 
Regarding claims 3 and 37, Li discloses wherein each of the grant-free transmission resource configurations comprises one or more following configuration parameters: a time-frequency resource (see time-frequency resource block parameter in paragraph 0021), a reference signal parameter (see a reference signal in paragraph 0238), a modulation and coding scheme, a repetition mode, a redundancy version, a transmission power (see a power control Parameter in paragraph 0021), and a transmission interval (see a transmission time interval (TTI) in paragraph 0021). 
Regarding claim 4, Li discloses wherein there being one or more different configuration parameters for the different grant-free transmission resource configurations in the plurality of grant-free transmission resource configurations comprises: when there is the one or more different configuration parameters for the different grant-free transmission resource configurations, one of the one or more different configuration parameters is a time-frequency resource (see time-frequency resource block parameter in paragraph 0021). 
Regarding claim 5, Li discloses wherein the time-frequency resources in the different grant-free transmission resource configurations at least partially overlap each other (see sizes of time-frequency resource blocks may be different, or may be the same. Specifically, the time-frequency resource blocks are distinguished by using sub-bands in a dimension of frequency 
Regarding claim 6, Li discloses wherein the time-frequency resources in the different grant-free transmission resource configurations at least partially overlapping each other comprises: when sizes of the time-frequency resources in the different grant-free transmission resource configurations are different, the time-frequency resources in the different grant-free transmission resource configurations have a nested relationship (see sizes of time-frequency resource blocks may be different, or may be the same in paragraphs 0013, 0099, 0202). 
Regarding claim 7, Li discloses notifying, through a dynamic signaling, the UE to activate or deactivate one or more grant-free transmission resource configurations in the plurality of grant-free transmission resource configurations (see activation/deactivation in Tables 4 and 6). 
Regarding claim 8, Li discloses performing a blind detection on the uplink data transmission according to the activated grant-free transmission resource configuration (see blind detection in paragraphs 0076 and 0083). 
Regarding claims 9, 11-16, and 34, claims 9, 11-16, and 34 describe a user equipment and its corresponding method that is a reverse process of the method performed by the base station and its corresponding described in claims 1-1-8 and 33. Claims 9, 11-16, and 34 are, therefore, subject to the same rejection.
Regarding claim 10, Li discloses wherein performing the uplink data transmission according to one grant-free transmission resource configuration in the plurality of grant-free transmission resource configurations comprises: selecting, according to a service performance 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472